Citation Nr: 0814920	
Decision Date: 05/06/08    Archive Date: 05/12/08

DOCKET NO.  06-02 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased rating for cervical fusion 
residuals C5-6 and C6-7 with degenerative disc disease, 
currently rated as 20 percent disabling.

2.  Entitlement to an increased rating for degenerative disc 
disease L5-S1, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran had active military service from September 1979 
to September 2004.

This case comes to the Board of Veterans' Appeals (Board) 
from a June 2005 rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  

A hearing was conducted by a local hearing officer at the RO 
in May 2006.  A hearing was also conducted by the undersigned 
Acting Veterans Law Judge at the RO in August 2007.  
Transcripts of both hearings have been associated with the 
record.  

For the reasons outlined below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C.  Consistent with the instructions below, VA will notify 
the veteran of any further action required on his part.
REMAND

The veteran contends that his service-connected cervical and 
lumbar spine disabilities have increased in severity.

The veteran underwent a VA orthopedic examination in March 
2007.  At that time, it appears that the veteran's claims 
file may not have been reviewed by the VA examiner.  
Governing regulations provide that VA's duty to assist 
includes conducting a thorough and contemporaneous 
examination of the veteran that takes into account the 
records of prior examinations and treatment.  38 C.F.R. 
§ 3.326 (2007); Green v. Derwinski, 1 Vet. App. 121 (1991).  
The Board further observes that the 2007 VA examination 
report does not provide a clear picture as to the functional 
impairment due to incoordination, weakened movement, excess 
fatigability on use, and pain or the functional impairment 
during flare-ups.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995); 38 C.F.R. §§ 4.40, 4.45, 4.59.  

The Board also points out that the Veterans Claims Assistance 
Act of 2000 (VCAA) requires that VA provide a medical 
examination or, obtain a medical opinion, when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002).  Here, the Board 
notes that in 2005 the veteran was afforded both VA 
orthopedic and neurologic examinations.  As noted, in March 
2007 a VA orthopedic examination was conducted.  In the 
course of the veteran's August 2007 hearing conducted by the 
undersigned, the veteran complained of a constant numbness in 
his cervical spine.  See page three of hearing transcript 
(transcript).  He also complained of numbness in his hands.  
See page five of transcript.  The veteran, additionally, 
testified that he experienced numbness radiating into both of 
his legs.  See page eight of transcript.  While the physician 
who conducted the VA orthopedic examination in March 2007 
commented that no abnormal neurological findings in the 
veteran's upper extremities were present, and that no sensory 
deficit was evident in the area of the veteran's 
thoracolumbar regions, the Board nevertheless feels that on 
remand it is imperative that the veteran, like in 2005, be 
afforded a VA neurological examination to address the nature 
and severity of any and all neurological symptoms.  This is 
especially so in light of the many complaints of 
neurological-based symptoms made by the veteran in the course 
of his August 2007 hearing.  The Board further notes that 
service connection is in effect for carpal tunnel syndrome of 
each arm.  The previous VA neurological examination did not 
comment on what portion of the veteran's symptoms of the 
upper extremities are attributable to carpal tunnel syndrome 
and what portion are the result of the cervical spine 
disability. 

At his August 2007 hearing before the undersigned the veteran 
indicated that he received all his medical treatment at the 
VA Medical Center (VAMC).  See page three and four of 
transcript.  Review of the claims file shows that the most 
recent medical records on file from the G. V. (Sonny) 
Montgomery VAMC in Jackson, Mississippi are dated in May 
2007.  VA records are considered part of the record on appeal 
since they are within VA's constructive possession, and such 
records may have bearing on the veteran's claims.  See Bell 
v. Derwinski, 2 Vet. App. 611 (1992).  Hence, VA medical 
records from the VAMC in Jackson, Mississippi reflective of 
treatment afforded the veteran since June 2007 need be 
obtained.

Additionally, as this matter is being remanded, the RO should 
take the opportunity to ensure that all duties to notify and 
assist are fulfilled.  Specifically, the veteran should be 
provided notice consistent with the recent decision (and 
pertinent included findings) issued by the United States 
Court of Appeals for Veterans Claims (Court) in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).   

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran notice in 
accordance with the recent decision (and 
pertinent included findings) issued by 
the Court in Vazquez-Flores, supra.  

2.  Take the necessary steps to obtain 
all medical records associated with 
treatment afforded the veteran at the G. 
V. (Sonny) Montgomery VAMC in Jackson, 
Mississippi dated from June 2007 to the 
present.  If, after making reasonable 
efforts, the records are unable to be 
located, specifically document what 
attempts were made to locate the records, 
and indicate in writing that further 
attempts to locate or obtain any 
government records would be futile.  
Then: (a) notify the claimant of the 
specific records that it is unable to 
obtain; (b) explain the efforts VA has 
made to obtain that evidence; and (c) 
describe any further action it will take 
with respect to the claims. The claimant 
must then be given an opportunity to 
respond.

3.  After all pertinent evidence has been 
gathered and associated with the claim 
files, schedule the veteran for VA 
orthopedic and neurological examinations 
to determine the current severity of his 
service-connected cervical spine and 
lumbar spine disabilities.  The claim 
files must be made available to the 
respective VA examiner, and the examiner 
should review the file prior to the 
examination.  In accordance with the 
latest pertinent AMIE worksheets, each 
examiner is to provide a detailed review 
of the veteran's pertinent medical 
history, current complaints, and the 
nature and extent of any cervical and 
lower back disability.  All appropriate 
tests and studies, including neurological 
studies and range of motion studies 
reported in degrees, must be 
accomplished.  All findings should be 
made available to the physicians prior to 
the completion of their reports, and all 
clinical findings should be reported in 
detail.

The orthopedic examiner should render 
specific findings as to whether, during 
the examination, there is objective 
evidence of pain on motion, weakness, 
excess fatigability, and/or 
incoordination associated with the 
service-connected cervical and/or low 
back disability.  If pain on motion is 
observed, the examiner should indicate 
the point at which pain begins.

The neurological examiner should attempt 
to specify which of the veteran's upper 
extremity symptoms are attributable to 
his carpal tunnel syndrome and which are 
attributable to his cervical spine 
disability.  If the examiner is unable to 
distinguish the symptoms, it should be 
stated in the examination report. 

In addition, after considering the 
veteran's documented medical history and 
assertions, each examining physician 
should indicate whether, and to what 
extent, the veteran experiences likely 
functional loss due to pain and/or any of 
the other symptoms noted above during 
flare-ups and/or with repeated use; to 
the extent possible, the examiner should 
express any such additional functional 
loss in terms of additional degrees of 
limited motion.

Concerning the veteran's cervical and low 
back disabilities, each examining 
physician must answer the following 
questions:

*	Is there favorable or unfavorable 
ankylosis of the entire cervical 
spine?  If so, which and to what 
degree?

*	Is there favorable or unfavorable 
thoracolumbar ankylosis?  If so, 
which and to what degree?

*	What is the exact measurement for 
forward flexion of the veteran's 
cervical spine and thoracolumbar 
spine?  Does the veteran's age, body 
habitus, neurologic disease, or 
other factors unrelated to disease 
or injury of the spine, in any way 
render the above provided range of 
motion values normal, even though 
they do not conform to the normal 
range of motion values set forth in 
Note (2) of 38 C.F.R. § 4.71a 
(2007).  If so, a full supporting 
rationale for such a conclusion must 
be furnished.

*	What is the combined range of motion 
of the cervical spine (forward 
flexion, extension, lateral flexion, 
and lateral rotation), with normal 
being 340 degrees?

*	What is the combined range of motion 
of the thoracolumbar spine (forward 
flexion, extension, lateral flexion, 
and lateral rotation), with normal 
being 240 degrees?

*	 Does the veteran's cervical and/or 
lumbar spine exhibit weakened 
movement, excess fatigability, or 
incoordination?  If feasible, these 
determinations should be expressed 
in terms of additional lost range of 
motion or favorable or unfavorable 
ankylosis due to any excess 
fatigability, weakened movement or 
incoordination.  If the examiner is 
unable to make such a determination, 
it should be so indicated on the 
record.

During the prior twelve months has the 
veteran experienced incapacitating 
episodes (i.e., a period of acute signs 
and symptoms which require bed rest 
prescribed by a physician and treatment 
by a physician) involving his cervical 
and/or low back disorder having a total 
duration of at least four weeks?

5.  The veteran is hereby notified that 
it is his responsibility to report for 
the above-ordered VA examinations, to 
cooperate in the development of the 
claims, and that the consequences for 
failure to report for a VA examination 
without good cause may include denial of 
the claim.  38 C.F.R. §§ 3.158, 3.655 
(2007).  In the event that the veteran 
does not report for any ordered 
examination, documentation should be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address prior to the date 
of the examination.  It should also be 
indicated whether any notice that was 
sent was returned as undeliverable.

6.  Ensure that the requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If the ordered action is determined to 
have not been undertaken or to have been 
taken in a deficient manner, take 
appropriate corrective action.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

7.  Thereafter, and following any other 
indicated development, readjudicate the 
appealed issues.   If the appeal is 
denied in any respect, the veteran and 
his representative should be provided a 
supplemental statement of the case (SSOC) 
in accordance with 38 U.S.C.A. § 7105 
(West 2002) which includes a summary of 
any additional evidence submitted, 
applicable laws and regulations, and the 
reasons for the decision.  They should 
then be afforded an applicable time to 
respond.

The purpose of this REMAND is to ensure due process.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  No 
action is required of the appellant until he is notified. 
 The appellant has the right to submit additional evidence 
and argument on the matters the Board has remanded to the RO. 
 Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)




These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  

